 


109 HR 1237 IH: Brownfield Redevelopment Assistance Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1237 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Ms. Hart introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Works and Economic Development Act of 1965 to provide assistance to communities for the redevelopment of brownfield sites. 
 
 
1.Short titleThis Act may be cited as the Brownfield Redevelopment Assistance Act of 2005. 
2.PurposesConsistent with section 2 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121), the purposes of this Act are— 
(1)to provide targeted assistance, including planning assistance, for projects that promote— 
(A)the redevelopment, restoration, and economic recovery of brownfield sites; and 
(B)eco-industrial development; and 
(2)through such assistance, to further the goals of restoring the employment and tax bases of, and bringing new income and private investment to, distressed communities that have not participated fully in the economic growth of the United States because of a lack of an adequate private sector tax base to support essential public services and facilities. 
3.DefinitionsSection 3 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122) is amended— 
(1)by redesignating paragraphs (1), (2), and (3) through (12) as paragraphs (2), (3), and (5) through (14), respectively; 
(2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Brownfield siteThe term brownfield site means a brownfield site (as defined in section 101 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601)) with respect to which an entity has received, or is eligible to receive, funding under section 104(k) of that Act (42 U.S.C. 9604(k)) for site characterization, assessment, or remediation.; 
(3)by inserting after paragraph (3) (as redesignated by paragraph (1)) the following: 
 
(4)Eco-industrial developmentThe term eco-industrial development means development conducted in a manner in which businesses cooperate with each other and the local community to efficiently share resources (such as information, materials, water, energy infrastructure, and natural habitat) with the goals of— 
(A)economic gains; 
(B)improved environmental quality; and 
(C)equitable enhancement of human resources in businesses and local communities.; and 
(4)by adding at the end the following: 
 
(15)Unused landThe term unused land means any publicly-owned or privately-owned unused, underused, or abandoned land that is not contributing to the quality of life or economic well-being of the community in which the land is located.. 
4.CoordinationSection 103 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3132) is amended by adding at the end the following: 
 
(c)Brownfield site redevelopmentThe Secretary shall coordinate activities relating to the redevelopment of brownfield sites and the promotion of eco-industrial development under this Act with other Federal agencies, States, local governments, consortia of local governments, Indian tribes, nonprofit organizations, and public-private partnerships..  
5.Grants for brownfield site redevelopment 
(a)In generalTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following: 
 
219.Grants for brownfield site redevelopment 
(a)In generalOn the application of an eligible recipient, the Secretary may make grants for projects to alleviate or prevent conditions of excessive unemployment, underemployment, blight, and infrastructure deterioration associated with brownfield sites, including projects consisting of— 
(1)the development of public facilities; 
(2)the development of public services; 
(3)business development (including funding of a revolving loan fund); 
(4)planning; 
(5)technical assistance; 
(6)training; and 
(7)the purchase of environmental insurance with respect to an activity described in any of paragraphs (1) through (3). 
(b)Criteria for grantsThe Secretary may provide a grant for a project under this section only if— 
(1)the Secretary determines that the project will assist the area where the project is or will be located to meet, directly or indirectly, a special need arising from— 
(A)a high level of unemployment or underemployment, or a high proportion of low-income households; 
(B)the existence of blight and infrastructure deterioration; 
(C)dislocations resulting from commercial or industrial restructuring; 
(D)outmigration and population loss, as indicated by— 
(i) 
(I)depletion of human capital (including young, skilled, or educated populations); 
(II)depletion of financial capital (including firms and investment); or 
(III)a shrinking tax base; and 
(ii)resulting— 
(I)fiscal pressure; 
(II)restricted access to markets; and 
(III)constrained local development potential; or 
(E)the closure or realignment of— 
(i)a military or Department of Energy installation; or 
(ii)any other Federal facility; and 
(2)except in the case of a project consisting of planning or technical assistance— 
(A)the Secretary has approved a comprehensive economic development strategy for the area where the project is or will be located; and 
(B)the project is consistent with the comprehensive economic development strategy. 
(c)Particular community assistanceAssistance under this section may include assistance provided for activities identified by a community, the economy of which is injured by the existence of 1 or more brownfield sites, to assist the community in— 
(1)revitalizing affected areas by— 
(A)diversifying the economy of the community; or 
(B)carrying out industrial or commercial (including mixed use) redevelopment, or eco-industrial development, projects on brownfield sites; 
(2)carrying out development that conserves land by— 
(A)reusing existing facilities and infrastructure; 
(B)reclaiming unused land and abandoned buildings; or 
(C)promoting eco-industrial development, and environmentally responsible development, of brownfield sites; or 
(3)carrying out a collaborative economic development planning process, developed with broad-based and diverse community participation, that addresses the economic repercussions and opportunities posed by the existence of brownfield sites in an area. 
(d)Direct expenditure or redistribution by eligible recipient 
(1)In generalSubject to paragraph (2), an eligible recipient of a grant under this section may directly expend the grant funds or may redistribute the funds to public and private entities in the form of a grant, loan, loan guarantee, payment to reduce interest on a loan guarantee, or other appropriate assistance. 
(2)LimitationUnder paragraph (1), an eligible recipient may not provide any grant to a private for-profit entity..  
(b)Clerical amendmentThe table of contents in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. prec. 3121) is amended by adding at the end of the items relating to title II the following: 
 
 
Sec. 219. Grants for Brownfield site redevelopment. 
(c)Conforming Repeal of Obsolete ReportSection 611 of such Act, and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed. 
6.Authorization of appropriations 
(a)In generalTitle VII of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3231 et seq.) is amended by adding at the end the following: 
 
705.Authorization of appropriations for brownfield site redevelopment 
(a)In generalIn addition to amounts made available under section 701, there is authorized to be appropriated to carry out section 219 $60,000,000 for each of fiscal years 2006 through 2010, to remain available until expended. 
(b)Federal shareNotwithstanding section 204, subject to section 205, the Federal share of the cost of activities funded with amounts made available under subsection (a) shall be not more than 75 percent.. 
(b)Conforming amendmentThe table of contents in section 1(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. prec. 3121) is amended by adding at the end of the items relating to title VII the following: 
 
 
Sec. 704. Authorization of appropriations for brownfield site redevelopment. 
 
